Filed 5/30/18; pub. order 6/22/18 (see end of opn.)




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                             DIVISION THREE


RAIN O. DAUGHERTY et al.,
         Plaintiffs and Respondents,
                                                          A145863, A147385
v.
CITY AND COUNTY OF SAN                                    (City & County of San Francisco
FRANCISCO et al.,                                         Super. Ct. No. CPF-15-514302)
         Defendants and Appellants.


         Under the Public Safety Officers Procedural Bill of Rights Act (POBRA) (Gov.
Code, § 3300 et seq.),1 no punitive action may be taken against a public safety officer for
any alleged act, omission, or other misconduct unless the investigation is completed
within one year of “the public agency’s discovery by a person authorized to initiate an
investigation of the allegation of an act, omission, or other misconduct,” subject to certain
statutory exceptions. (§ 3304, subd. (d)(1).) One such exception provides that the one-
year time period is tolled while the act, omission, or other alleged misconduct is also the
“subject” of a pending criminal investigation or prosecution. (Id., subd. (d)(2)(A).)
         This case arises out of a criminal corruption investigation of officers in the San
Francisco Police Department (SFPD). The investigation began in 2011 and was led by
the United States Attorney’s Office (USAO), with the assistance of select members of the

         1
             Unless otherwise noted, all further statutory references are to the Government
Code.



                                                      1
criminal unit of SFPD’s Internal Affairs Division (IAD-Crim). During the course of the
investigation, search warrants of the cellphone records of former SFPD Sergeant Ian
Furminger—the central figure in the corruption scheme—led to the discovery in about
December 2012 of racist, sexist, homophobic, and anti-Semitic text messages between
Furminger and nine SFPD officers.2
       The criminal case proceeded to trial and resulted in a verdict against Furminger
and a codefendant for conspiracy to commit theft, conspiracy against civil rights and wire
fraud. Three days after the verdict, on December 8, 2014, the text messages were
released by the USAO to the administrative unit of SFPD’s Internal Affairs Division
(IAD-Admin). After IAD-Admin completed its investigation of the text messages, the
chief of police issued disciplinary charges against respondents in April 2015.
       While the disciplinary proceedings were pending, respondent Rain O. Daugherty
went to court and filed a petition for writ of mandate and complaint for extraordinary
relief, seeking to rescind the disciplinary charges on the grounds that they were untimely.
The remaining respondents joined in Daugherty’s petition. The trial court granted the
writ petition and complaint, finding the one-year statute of limitations began to accrue in
December 2012 when the misconduct was discovered, and thus, the investigation of
respondents’ misconduct was not completed in a timely manner.
       For the reasons discussed below, we conclude the one-year statute of limitations
did not begin to run until the text messages were released by the USAO to IAD-Admin,
because before then, the alleged misconduct was not and could not be discovered by the
“person[s] authorized to initiate an investigation” for purposes of section 3304,
subdivision (d)(1). We alternatively conclude the one-year statute of limitations was
tolled until the verdict in the criminal corruption case because the text messages were the
“subject” of the criminal investigation within the meaning of section 3304, subdivision

       2
         These officers are Rain O. Daugherty and eight others who were permitted to
proceed in this case anonymously under their disciplinary matter numbers: 2015-0036,
2015-0076, 2015-0078, 2015-0079, 2015-0082, 2015-0083, 2015-0084, and 2015-0087
(collectively respondents).


                                             2
(d)(2)(A). Thus, the April 2015 notices of discipline were timely. Because the trial
court’s contrary conclusions were based on errors of law or were not supported by
substantial evidence, we reverse.
                                      BACKGROUND
       In 2011, San Francisco Public Defender Jeffrey Adachi accused SFPD officers in
the “plainclothes” units at Mission and Southern Stations of conducting illegal searches
of residential units in hotels, stealing the residents’ property, and falsifying police reports
regarding the legality of the searches. In response to these accusations, IAD-Crim
opened criminal investigations into the alleged conduct.
       SFPD’s Internal Affairs Division is separated into two fully autonomous units:
IAD-Crim and IAD-Admin. Each unit is supervised by a separately assigned police
lieutenant. From February 2011 to June 2013, the supervising lieutenant of IAD-Crim
was Lieutenant Jerome DeFilippo. He was succeeded by Lieutenant Michelle Jean, who
supervised IAD-Crim from June 2013 to June 2015. At all relevant times, the
supervising lieutenant of IAD-Admin was Robert Yick. Both the IAD-Crim and the
IAD-Admin lieutenants report to the captain of the Risk Management Office (Risk
Management), who reports to the deputy chief. The deputy chief oversees the day-to-day
operations of the Office of the Chief of Staff and serves as the link between the chief of
police and various units throughout SFPD. Investigations into potential criminal conduct
by SFPD officers are handled by IAD-Crim, while disciplinary investigations are the
purview of IAD-Admin. Where it is necessary to preserve confidentiality or protect the
integrity of an ongoing criminal investigation, SFPD imposes a “wall” between IAD-
Crim and IAD-Admin, preventing any dissemination of criminal evidence to the
disciplinary investigators, or to the remainder of SFPD.
       The USAO initiated its own criminal investigation of the plainclothes officers at
Mission and Southern Stations, led by Assistant United States Attorney (AUSA) Andrew
Caputo. In June 2011, the USAO and FBI called a meeting with select members of
SFPD. In attendance at the June 14, 2011 meeting were AUSA Caputo; special agents
from the FBI; SFPD Deputy Chief of Staff Lyn Tomioka; Risk Management Captain


                                               3
Greg McEachern; and members of IAD-Crim, including Lieutenant DeFilippo, Inspector
Darcy Keller, Sergeant Joseph Minner, and Officer Al Duarte. No officers assigned to
IAD-Admin were present at this meeting.
       One topic discussed at the June 2011 meeting was whether the federal authorities
and SFPD should conduct parallel criminal investigations or a single investigation into
the conduct of the officers at Mission Station. Deputy Chief Tomioka agreed, on behalf
of Chief of Police Gregory Suhr and SFPD, that the USAO would lead a single
investigation into Mission Station plainclothes officers assisted by select members of
IAD-Crim. Deputy Chief Tomioka also agreed, as requested by the USAO, that IAD-
Crim officers would maintain confidentiality throughout the Mission investigation.
Deputy Chief Tomioka instructed the members of IAD-Crim who were present at the
meeting to comply with the USAO’s instructions. The USAO also required SFPD to
identify the highest ranking person who would be privy to information regarding the
investigation and to ensure that this designated person—the “firewall” or “gatekeeper”—
would not disclose information about the case to anyone above his or her rank or to
anyone outside the group of investigators working on the case. Deputy Chief Tomioka
selected Lieutenant DeFilippo for this role. Under Lieutenant DeFilippo’s direction, a
select number of IAD-Crim members were assigned to work on the USAO’s Mission
investigation and were not permitted to disclose information about the investigation to
anyone outside of the authorized group. AUSA Caputo also required all agents, IAD-
Crim officers and anyone working on the Mission investigation to sign a nondisclosure
agreement, known as a “6(e) agreement,”3 before they could become privy to the federal
government’s grand jury evidence.



       3
          A “6(e) agreement” or “Rule 6(e) letter” derives its name from rule 6(e) of the
Federal Rules of Criminal Procedure (18 U.S.C.), which includes a prohibition on
disclosure of grand jury matters by persons to whom disclosure was made, including
government personnel considered by an attorney for the government as necessary to
assist in performing that attorney’s duty to enforce federal criminal law. (Fed. Rules
Crim.Proc., rule 6(e)(2)(B)(vii) & (e)(3)(A)(iii), 18 U.S.C.)


                                             4
       Lieutenant Jean took over command of IAD-Crim in June 2013, and she was
briefed on the USAO’s information-sharing restrictions. Lieutenant Jean indicated, at the
time of the briefing, that she understood she “was the last line of defense, so to speak, the
wall between [IAD-Crim] and the department” and was not “at liberty to speak about
anything regarding the ongoing criminal investigation.”
       At all times during the USAO’s Mission Station corruption investigation and
prosecution, the federal authorities retained exclusive authority to direct the course of the
investigation and make the decisions about what criminal charges to pursue and against
whom. Furthermore, all evidentiary materials discovered during the course of the
USAO’s investigation, as well as materials obtained or possessed by IAD-Crim during
the investigation, belonged to the federal authorities.
       Discovery of the Text Messaging Misconduct
       Federal agents and IAD-Crim officers assigned to the criminal corruption
investigation pursued dozens of leads, including reports that police officers had paid
informants for information with stolen cars and attempted to sell drugs. Further
investigation of the allegations of a confidential informant revealed that Furminger was at
the center of a network of corrupt and criminal activities, and the investigators began
focusing on his associates and contacts.
       In December 2011, federal investigators obtained a search warrant for data from
Furminger’s cellphone. In August 2012 and November 2012, federal investigators
obtained additional search warrants for text messages sent to or from Furminger’s phone.
The search warrants yielded thousands of Furminger’s text messages from June 2011 to
August 2012, including the text messages between Furminger and respondents. When
Sergeant Minner and others in IAD-Crim discovered the offensive text messages, they
brought them to the attention of Lieutenant DeFilippo.4 The text messages were then

       4
        The precise dates when Sergeant Minner brought respondents’ text messaging
misconduct to the attention of Lieutenant DeFilippo are not clear from the record, but the
pleadings appear to form the basis for the parties’ focus on the December 2012 time
frame.


                                              5
reviewed by investigators at the FBI and personnel at IAD-Crim. The offensive content
of the text messages, as well as the fact that the texts involved communications between
officers (including respondents) and superior officers (including Furminger), denoted a
comfort level between respondents and Furminger that led the investigators to suspect
respondents were engaged in illegal activities with Furminger.
       Lieutenant DeFilippo engaged in several conversations concerning the text
messages with the FBI and USAO. According to Lieutenant DeFilippo, because the text
messages were “a mechanism in the investigation . . . , [the FBI and USAO] didn’t want
any of the subjects to know we were looking at their text messages. [¶] So it was told to
me, ‘No, we’re not telling anybody about text messages.’ ” Copies of the text messages
were kept in binders in Lieutenant DeFilippo’s office under lock and key.
       Indictments and Convictions
       On February 24 and 25, 2014, a federal grand jury returned indictments charging
six individuals—Furminger, Edmond Robles, Reynaldo Vargas, Arshad Razzak, Richard
Yick, and Raul Elias—in two separate federal criminal proceedings captioned United
States v. Furminger et al., No. 14-CR-00102-CRB (N.D. filed Feb. 24, 2014)
(Furminger), and United States v. Razzak et al., No. 14-CR-00103-RS (N.D. filed Feb.
25, 2014) (Razzak).5 In early February 2014, AUSA Rodney Villazor was assigned
responsibility for the prosecution and trial of the Furminger and Razzak cases. Villazor’s
responsibilities included the postindictment investigation of the criminal course of
conduct charged in the indictments, and the investigation and prosecution of related
additional counts that were charged in a superseding indictment issued in Furminger in
October 2014. At the outset of his involvement in the case, AUSA Villazor instructed
IAD-Crim members to maintain the confidentiality of information and evidence

       5
         The counts against Furminger, Robles, and Vargas were: (1) conspiracy to
distribute controlled substances, (2) distribution of marijuana and aiding and abetting in
the distribution of marijuana, (3) conspiracy against civil rights, (4) conspiracy to commit
theft concerning a federally funded program, (5) theft concerning a federally funded
program and aiding and abetting in the theft, and (6) (against Furminger only) extortion
under color of official right.


                                             6
accumulated in the corruption investigation “up until the return of a verdict in the
Furminger case.”
       The text messages were part of criminal discovery in the Furminger case and were
subject to a protective order entered by the United States District Court for the Northern
District of California. According to AUSA Villazor, there were specific discussions
about whether the criminal defendants would agree to modify the protective order to
permit sharing or disclosure of discovery materials with IAD-Admin for the purpose of
pursuing administrative, civil or disciplinary claims. However, the criminal defendants
would not agree to the proposed modification or to the disclosure of these discovery
materials to IAD-Admin.
       On December 5, 2014, a federal jury convicted Furminger and Robles of
conspiracy to commit theft, conspiracy against civil rights and wire fraud. Three days
later, a meeting was held between Lieutenant Yick and members of IAD-Admin, IAD-
Crim, and AUSA’s Villazor and John Hemann. At this meeting, the USAO lifted the
confidentiality restriction and authorized IAD-Crim to release respondents’ text messages
to IAD-Admin. In the following days, IAD-Crim provided voluminous records to IAD-
Admin, including a CD containing thousands of pages of text messages sent and received
by Furminger. Lieutenant Yick assigned three investigators to review the records for
evidence of administrative misconduct.
       On January 20, 2015, the executive director of the San Francisco Office of Citizen
Complaints (OCC)6 wrote to SFPD indicating that it had reviewed some of Furminger’s
text messages and found racist and other highly offensive messages between Furminger
and SFPD officers, including some of the respondents. The IAD-Admin investigators
ceased their review of other evidence, began reviewing the text messages for content
similar to that identified by the OCC, and conducted interviews with the officers.




       6
        The OCC is now the Department of Police Accountability. (See S.F. Prop. G,
adopted Nov. 8, 2016, adding S.F. Charter, § 4.136, and amending id., § 4.127.)


                                             7
       Disciplinary Proceedings
       On April 2, 2015, Chief of Police Gregory Suhr filed disciplinary charges with the
San Francisco Police Commission against eight of the nine respondents. On April 22,
2015, Chief Suhr noticed proposed discipline against the remaining respondent.
       During an initial case management conference with the Commission, Daugherty
argued that the discipline charges against him were untimely under POBRA’s one-year
statute of limitations. The Commission set dates for briefing and a hearing on the statute
of limitations issue.
       Trial Court Proceedings and Appeals
       While the Commission proceedings were pending, on May 11, 2015, Daugherty
filed a verified petition for writ of mandate and stay application combined with a
complaint for extraordinary relief and civil penalty in the San Francisco Superior Court.
The petition asserted three causes of action for: (1) writ of mandate under Code of Civil
Procedure section 1085; (2) extraordinary relief under section 3309.5, subdivision (d)(1);
and (3) complaint for a civil penalty pursuant to section 3309.5, subdivision (e), claiming
appellants maliciously violated respondents’ rights by pursuing and/or imposing punitive
action after one year from the date of appellants’ discovery of the alleged misconduct in
December 2012. The remaining eight respondents joined Daugherty’s petition.
       The trial court granted respondents’ ex parte application for a temporary stay order
and ordered appellants to halt the administrative proceedings, pending a further hearing.
Appellants filed a motion to vacate the order staying administrative proceedings on the
grounds that the trial court lacked jurisdiction to adjudicate the merits of the petition. On
June 22, 2015, the trial court denied the motion, finding that it was able to render
appropriate relief pursuant to section 3309.5. In addition, the court determined that the
stay of proceedings would remain in effect pending a final adjudication of the writ. In a
separate order issued that same day, the trial court granted, in part, respondents’ motion
for a protective order and/or to seal records protected by Penal Code section 832.7. In
particular, the court ordered certain personnel records to be filed under seal and permitted



                                              8
respondents to proceed anonymously in court filings. On July 8, 2015, the trial court
issued an order setting a hearing and briefing schedule for final adjudication of the writ.
       On July 29, 2015, appellants timely appealed from the trial court’s June and July
2015 orders (case No. A145863). Appellants also filed two separate petitions for a writ
of supersedeas, both of which we summarily denied.
       Thereafter, on December 21, 2015, the trial court held oral argument on the merits
of respondents’ writ petition and complaint for extraordinary relief. After the matter was
submitted, the trial court issued an order granting the petition for writ of mandamus and
extraordinary relief. Pursuant to section 3304, subdivision (d), and SFPD’s General
Order 1.06, the trial court found that “Lieutenant DeFilippo had an obligation to initiate
an administrative investigation of [respondents’] misconduct in December 2012, when he
first learned of the misconduct.” The trial court further determined that SFPD’s
“unwritten policy, that the IAD-Admin Division is solely responsible for conducting
administrative investigations of police misconduct, did not excuse the department’s
failure to conduct the investigation in a timely manner.” Additionally, the trial court held
that tolling under section 3304, subdivision (d)(2)(A), did not apply because
“[respondents], their conduct, and their text messages were not the subject of a criminal
investigation.”
       The court’s order continued, “Even assuming in arguendo [sic] that the department
was prevented from conducting an administrative investigation of [respondents’]
misconduct during the criminal investigation of Mr. Furminger, . . . [appellants],
however, have failed to demonstrate that an investigation of the misconduct was
prohibited, for confidentiality purposes, after Mr. Furminger was indicted on
February 25, 2014.” Finally, the trial court held that appellants failed to establish the
applicability of the statutory extensions for multijurisdictional and multi-officer
investigations in section 3304, subdivision (d)(2)(C) and (D).
       After the trial court entered its December 2015 order, appellants filed a second and
timely notice of appeal from that order (case No. A147385). Respondents filed a motion
seeking to dismiss the second appeal on the grounds that the appeal was premature and


                                              9
violated the “one final judgment rule.” In particular, respondents argued that the trial
court’s failure to resolve appellants’ third cause of action seeking a civil penalty under
section 3309.5, subdivision (e), required dismissal of the appeal. On March 4, 2016, we
denied the motion to dismiss, without prejudice to future consideration of the issue on the
merits of the appeal, including whether the December 21, 2015 order is appealable under
Code of Civil Procedure section 904.1, subdivision (a)(6), or whether the interests of
justice require that the appeal be treated as a petition for writ of mandate.
       On May 3, 2016, these appeals were consolidated for briefing, argument and
decision.
                                         DISCUSSION
   I. Appealability
       “An appealable judgment or order is essential to appellate jurisdiction, and the
court, on its own motion, must dismiss an appeal from a nonappealable order.” (Art
Movers, Inc. v. Ni West, Inc. (1992) 3 Cal. App. 4th 640, 645 (Art Movers).) The
substance and effect of the order, not its form, determine whether or not it constitutes an
appealable final judgment or order. (Griset v. Fair Political Practices Com. (2001) 25
Cal. 4th 688, 698 (Griset).) With these standards in mind, we turn to whether we have
jurisdiction to resolve these appeals.
       Appellants argue the three orders issued by the trial court on June 22, 2015, and
July 7, 2015 (case No. A145863), are appealable orders granting injunctive relief. We
conclude that the second June 22, 2015 order and July 7, 2015 scheduling order cannot,
in substance and effect, be construed as granting or refusing to dissolve an injunction
because these orders did not enjoin or command the performance of a particular act by
any person, and we have no jurisdiction to review them. (See PV Little Italy, LLC v.
MetroWork Condominium Assn. (2012) 210 Cal. App. 4th 132, 142–143.) While the first
June 22, 2015 order was an appealable order “refusing to . . . dissolve an injunction”
(Code Civ. Proc., § 904.1, subd. (a)(6)), it was rendered moot by the December 21, 2015




                                              10
order. (See People v. Rath Packing Co. (1978) 85 Cal. App. 3d 308, 314.) Accordingly,
we shall dismiss the appeal from these orders.7
         Appellants argue the December 21, 2015 order is an appealable order granting a
writ of mandamus. (See Daggs v. Personnel Commission (1969) 1 Cal. App. 3d 925, 930.)
Such orders remain subject to the one final judgment rule, which “prohibits review of
intermediate rulings by appeal until final resolution of the case.” (Griset, supra, 25
Cal.4th at p. 697.) The December 21, 2015 order was not a final judgment that
completely disposed of all the causes of action between the parties, and the unadjudicated
third cause of action under section 3309.5, subdivision (e), left a number of potential
issues for future consideration. (See Morehart v. County of Santa Barbara (1994) 7
Cal. 4th 725, 743.) For example, any future proceeding would require the resolution of
issues such as whether respondents’ POBRA rights were “maliciously violated,” whether
appellants intended to injure respondents, and whether respondents suffered actual
damages from the denial of POBRA rights. (§ 3309.5, subd. (e).) Resolution of these
issues is not, as appellants argue, simply determining an amount of damages for which
entitlement to relief has already been established or enforcing the terms of the
December 21, 2015 order. (See Grant v. List & Lathrop (1992) 2 Cal. App. 4th 993, 998;
Public Defenders’ Organization v. County of Riverside (2003) 106 Cal. App. 4th 1403,
1409.)
         Appellants alternatively argue that the December 21, 2015 order is appealable
under Code of Civil Procedure section 904.1, subdivision (a)(6), as an order granting a
permanent injunction. In Daro v. Superior Court (2007) 151 Cal. App. 4th 1079 (Daro),
another panel of this division held that the order appealed from—characterized by the
parties and trial court as a “preliminary injunction”—was properly considered a


         7
         A sealing order is appealable under the collateral order doctrine (Mercury
Interactive Corp. v. Klein (2007) 158 Cal. App. 4th 60, 76–77), but appellants raised no
claim of error with regard to this portion of the second June 22, 2015 order. Thus, we
treat appellants’ appeal of the sealing order as abandoned. (See Rich v. State Board of
Optometry (1965) 235 Cal. App. 2d 591, 602–603.)


                                             11
permanent injunction. (Id. at p. 1091, fn. 3.) Noting a split of authority on the
appealability of permanent injunctions, the Daro court held that “even if there were a
question about the order’s appealability [citation], we would simply exercise our
discretion to treat the appeal as a petition for writ of mandate and arrive at the same
outcome [citation].” (Ibid., citing Guntert v. City of Stockton (1974) 43 Cal. App. 3d 203,
207–209 and Art Movers, supra, 3 Cal.App.4th at pp. 650–651).)
       We likewise conclude the December 21, 2015 order is an appealable permanent
injunction, but even assuming there is some question about the appealability of this order,
we, in all events, exercise our discretion to treat the appeal as a petition for writ of
mandate. (Daro, supra, 151 Cal.App.4th at p. 191, fn. 3; Morehart, supra, 7 Cal.4th at
pp. 764–765.) In our view, judicial economy would not be served by deferring resolution
of this appeal pending a determination of the remaining third cause of action, as the
merits of the issues on appeal have been fully briefed by the parties as well as the amici
curiae. Moreover, any further proceedings in the trial court on section 3309.5,
subdivision (e), would be unlikely to improve upon the record or briefing now presented
to us for resolving the issues presented. (See Morehart, supra, at p. 746.)
   II. Standard of Review
       “On appeal [from an order granting mandamus relief], we are not bound by any
legal interpretation made by . . . the trial court. Instead, we make an independent review
of any questions of law necessary to the resolution of this matter on appeal. [Citations.]
Statutory interpretation is a clear question of law for our determination anew on appeal.
[Citations.]” (Breslin v. City and County of San Francisco (2007) 146 Cal. App. 4th 1064,
1077 (Breslin).)
       “As to factual issues, ‘we determine whether the record provides substantial
evidence supporting the trial court’s factual findings. [Citation.] Applying the
substantial evidence test on appeal, we may not reweigh the evidence, but consider that
evidence in the light most favorable to the trial court, indulging in every reasonable
inference in favor of the trial court’s findings and resolving all conflicts in its favor.
[Citations.] The question on appeal is whether the evidence reveals substantial support—


                                               12
contradicted or uncontradicted—for the trial court’s conclusion that the weight of the
evidence supports the commission’s findings of fact. [Citation.] We uphold the trial
court’s findings unless they so lack evidentiary support that they are unreasonable. We
may not uphold a finding based on inherently improbable evidence or evidence that is
irrelevant to the issues before us. [Citation.]’ [Citation.]” (Richardson v. City and
County of San Francisco Police Com. (2013) 214 Cal. App. 4th 671, 692 (Richardson).)
       “Substantial” evidence means evidence “ ‘of ponderable legal significance.
Obviously the word cannot be deemed synonymous with “any” evidence. It must be
reasonable . . . , credible, and of solid value . . . .’ [Citation.] The ultimate determination
is whether a reasonable trier of fact could have found for the respondent based on the
whole record. [Citation.] While substantial evidence may consist of inferences, such
inferences must be ‘a product of logic and reason’ and ‘must rest on the evidence’
[citation]; inferences that are the result of mere speculation or conjecture cannot support a
finding [citation].” (Kuhn v. Department of General Services (1994) 22 Cal. App. 4th
1627, 1633 (Kuhn.)
   III.    The Trial Court Had Initial Jurisdiction to Proceed on the Mandamus
           Petition

       Appellants contend that because the Commission had not yet issued a reviewable
decision, respondents’ cases were unripe when the trial court asserted mandamus
jurisdiction. Specifically, appellants argue that neither the initiation of a disciplinary
investigation by the chief of police nor the Commission’s consideration of a limitations
defense, as occurred here, supports the trial court’s exercise of mandamus jurisdiction.
Appellants cite Moore v. City of Los Angeles (2007) 156 Cal. App. 4th 373 (Moore) for the
position that an officer may not make a perfunctory showing in an administrative hearing
and thereafter obtain an unlimited trial de novo on expanded issues. Appellants contend
this is precisely what respondents did by raising the statute of limitations issue initially in
the Commission proceedings but then filing their mandamus petition in court before the
Commission reached a decision.



                                              13
       Section 3309.5 was “specifically designed to allow an officer to pursue a remedy
immediately in the courts for violation of [the rights set forth in POBRA] during the
investigation and not be required to wait for judicial review after administrative
consideration of those violations.” (Mounger v. Gates (1987) 193 Cal. App. 3d 1248,
1256 (Mounger).) Thus, section 3309.5 provides that “[t]he superior court shall have
initial jurisdiction over any proceeding brought by any public safety officer against any
public safety department for alleged violations of this chapter [POBRA].” (§ 3309.5,
subd. (c).) A violation of “this chapter” (chapter 9.7 of division 4 of title 1 of the
Government Code, spanning §§ 3300–3313) occurs when “any public safety department
[denies or refuses] to any public safety officer the rights and protections guaranteed to
him or her by this chapter.” (§ 3309.5, subd. (a).) “[T]he import of ‘initial’ in section
3309.5 is to remove the defense of failure to exhaust administrative remedies in the event
the employee elects to go to court with his claim of [a POBRA] violation.” (Alameida v.
State Personnel Bd. (2004) 120 Cal. App. 4th 46, 54.)
       At issue in this case is the right to speedy disciplinary proceedings under section
3304, subdivision (d)(1), which is found within chapter 9.7. Significantly, for our
analysis, the statute gives trial courts initial jurisdiction over “alleged” violations of
POBRA. (§ 3309.5, subd. (c).) Thus, we disagree with appellants’ contention that the
trial court lacked initial jurisdiction over this controversy alleging violation of section
3304, subdivision (d)(1). The cases relied upon by appellants are distinguishable. Moore
involved appellate review of administrative mandamus proceedings under Code of Civil
Procedure section 1094.5, which is limited to issues in the record at the administrative
level. (Moore, supra, 156 Cal.App.4th at pp. 382–384.) Undercutting the argument
appellants make here, the Moore court specifically noted that the officer “never sought to
invoke the superior court’s injunctive power to enforce his rights under [POBRA]
pursuant to section 3309.5.” (Id. at p. 385.) Respondents, however, did invoke the
superior court’s remedial powers under section 3309.5.
       Appellants’ reliance upon Gales v. Superior Court (1996) 47 Cal. App. 4th 1596
(Gales) fares no better. They cite Gales for the position that the proper roadmap for


                                               14
POBRA cases is for an officer to file for administrative mandamus after an administrative
decision has been rendered, along with a concurrent section 3309.5 action. Gales,
however, did not provide a roadmap for officers, such as respondents, who only allege a
violation of their rights to speedy discipline under POBRA. Rather, Gales addressed
“whether a police officer is entitled—after the public entity employer has issued its final
decision—to file an action under section 3309.5” and concluded the officer must file an
administrative mandamus petition pursuant to Code of Civil Procedure section 1094.5
and may file a concurrent section 3309.5 action. (Gales, supra, at pp. 1602–1603.)
Respondents’ allegations of POBRA violations, however, are matters they were entitled
to pursue “immediately in the courts” without having “to wait for judicial review after
administrative consideration of those violations.” (Mounger, supra, 193 Cal.App.3d at
p. 1256.)
       Appellants also argue the trial court exceeded its mandamus powers by compelling
the Commission to exercise its discretion in a particular manner to reach a particular
result. (California Assn. of Medical Products Suppliers v. Maxwell-Jolly (2011) 199
Cal. App. 4th 286, 303.) Again, we disagree. The trial court found that appellants violated
respondents’ rights to speedy disciplinary proceedings under section 3304,
subdivision (d)(1), and accordingly enjoined appellants from taking punitive action
against respondents. These actions were expressly permitted under section 3309.5,
subdivision (d)(1), which provides in relevant part, “In any case where the superior court
finds that a public safety department has violated any of the provisions of this chapter, the
court shall render appropriate injunctive or other extraordinary relief to remedy the
violation and to prevent future violations of a like or similar nature, including, but not
limited to, the granting of a . . . permanent injunction prohibiting the public safety
department from taking any punitive action against the public safety officer.”
       For these reasons, we conclude the trial court’s exercise of initial jurisdiction
under section 3309.5, subdivision (c), was proper.




                                             15
   IV.POBRA’s One-year Statute of Limitations
       “Protection of peace officers from abusive or arbitrary treatment in their
employment is the essence of [POBRA].” (Pasadena Police Officers Assn. v. City of
Pasadena (1990) 51 Cal. 3d 564, 577 (Pasadena Police Officers Assn.).) “The various
procedural protections provided by POBRA ‘balance the public interest in maintaining
the efficiency and integrity of the police force with the police officer’s interest in
receiving fair treatment.’ [Citations.]” (Mays v. City of Los Angeles (2008) 43 Cal. 4th
313, 320, superseded by statute on other grounds as stated in Squire v. County of Los
Angeles (2018) 22 Cal.App.5th 16, 23.)
       “ ‘One such protection is to have a speedy adjudication of conduct that could
result in discipline.’ ” (Parra v. City and County of San Francisco (2006) 144
Cal. App. 4th 977, 988 (Parra).) Accordingly, “no punitive action, nor denial of
promotion on grounds other than merit, shall be undertaken for any act, omission, or
other allegation of misconduct if the investigation of the allegation is not completed
within one year of the public agency’s discovery by a person authorized to initiate an
investigation of the allegation of an act, omission, or other misconduct,” subject to certain
statutory exceptions. (§ 3304, subd. (d)(1).) “In the event that the public agency
determines that discipline may be taken, it shall complete its investigation and notify the
public safety officer of its proposed discipline by a Letter of Intent or Notice of Adverse
Action articulating the discipline that year, except as provided in [the tolling and
extension provisions of] paragraph 2.” (Ibid.)
       a. Section 3303 does not govern accrual of POBRA’s statute of limitations.
       We first address appellants’ contention that POBRA’s statute of limitations did not
apply to the corruption investigation because section 3303, subdivision (i), provides an
exception for investigations “concerned solely and directly with alleged criminal
activities.” Appellants rely primarily on Van Winkle v. County of Ventura (2007) 158
Cal. App. 4th 492 (Van Winkle), which interpreted section 3303, subdivision (i), in support
of their contention.



                                              16
       Section 3303 provides various safeguards to public safety officers subject to
interrogation by their employers. Subdivision (i) of section 3303 contains an express
exception, which states in relevant part: “nor shall this section apply to any investigation
concerned solely and directly with alleged criminal activities.” (§ 3303, subd. (i), italics
added.) In interpreting section 3303, subdivision (i), Van Winkle held that POBRA’s
interrogation safeguards did not apply during the investigation of a deputy sheriff by a
county’s major crimes bureau because the investigation was an independent criminal
investigation. (Van Winkle, supra, 158 Cal.App.4th at p. 501.)
       Here a different section of POBRA—section 3304—governs the question of
whether and when the statute of limitations accrued. We note at the outset that unlike
section 3303, subdivision (i), section 3304 provides no exception from POBRA’s statute
of limitations “for investigations concerned solely and directly with criminal activities.”
Rather, section 3304, subdivision (d), provides for exceptions from POBRA’s statute of
limitations as follows: Subdivision (d)(2)(A) tolls the one-year period while the act,
omission, or alleged misconduct is the subject of a pending criminal investigation or
prosecution, and subdivision (d)(2)(G) tolls the one-year period when the investigation
“involves a matter in criminal litigation” and the complaint of officer misconduct is made
by a criminal defendant. This implies that where evidence of misconduct emerges in a
criminal case, the Legislature intended that section 3304, subdivision (d), govern the
statute of limitations’ accrual date and any applicable periods of tolling or extension
based on the statutory criteria set forth therein. (See, e.g., Department of Corrections &
Rehabilitation v. State Personnel Bd. (2016) 247 Cal. App. 4th 700, 711.)
       For these reasons, we reject appellants’ argument based on Van Winkle and section
3303 that the statute of limitations does not apply. We now turn to appellants’ claim that
the trial court erred in finding that Lieutenant DeFilippo was a person authorized to
initiate a POBRA investigation of the text messaging misconduct in December 2012.




                                             17
       b. The text messaging misconduct was not discovered by “a person authorized
          to initiate an investigation” until the text messages were released by the
          USAO.

       Appellants argue that Lieutenant DeFilippo and Sergeant Minner were not, as the
trial court determined, “person[s] authorized to initiate an investigation” (§ 3304,
subd. (d)(1)) into respondents’ text messaging misconduct at the time of discovery in
December 2012. Relying upon the declarations of Chief Suhr and Lieutenant Yick of
IAD-Admin submitted in the trial court proceedings below, appellants argue it was
SFPD’s policy that only IAD-Admin was authorized to initiate disciplinary investigations
of SFPD officers. Because the IAD-Admin officers authorized to initiate an investigation
did not receive the text messages evidencing potential misconduct until they were
released by the USAO to IAD-Admin on December 8, 2014, appellants contend the
statute did not accrue until that date.
       Respondents contend that under SFPD’s General Order 1.06, Lieutenant
DeFilippo of the IAD-Crim unit was a “superior officer” authorized to begin an
investigation upon his discovery of the text messages in December 2012, and this
investigation was independent of any proceedings conducted by IAD-Admin. This
authority under General Order 1.06, respondents argue, was merely “supplemented” by
the verbal confidentiality order and simply required Lieutenant DeFilippo to consult with
the USAO before initiating an investigation.
       This issue presents a mixed question of law and fact in which we analyze the
meaning of “a person authorized to initiate an investigation” as well as when such person
discovered the relevant information. (Avner v. Longridge Estates (1969) 272 Cal. App. 2d
607, 617 [whether cause of action accrued is mixed question of law and fact].) In
interpreting section 3304, “we apply basic principles that apply in all statutory
construction cases. We seek to ascertain the Legislature’s intent so that we may
effectuate the law’s purpose. Our goal is to interpret the language of the statute—not to
insert what has been omitted or omit what has been inserted. We look first to the
language of the statute itself, read as a whole, seeking to harmonize all parts of the


                                             18
statutory scheme. If the words contained in the statute are reasonably free from
ambiguity and uncertainty, we look no further than those words to ascertain the
provision’s meaning. [Citations.] Only if the words are ambiguous or unclear may we
turn to extrinsic aids to help us determine the Legislature’s intent. [Citation.]” (Breslin,
supra, 146 Cal.App.4th at p. 1079.)8
       Looking to the statutory language itself, we note that section 3304,
subdivision (d)(1), triggers the statute of limitations upon discovery within a public
agency by a person authorized to initiate an investigation. The reasonable implication
from this language is that the statute of limitations is not triggered upon any employee’s
discovery, but upon discovery by persons who are either specifically or generally vested
with the authority to commence an investigation into the misconduct. Given that a public
law enforcement agency may employ many individuals and have multiple divisions and
levels of leadership, it is significant to us that the language of section 3304,
subdivision (d)(1), ties the accrual of the statute to discovery by persons within a public
agency who are authorized to initiate investigation of the pertinent information.
       Appellants argue that the power to designate persons authorized to initiate
disciplinary investigations belongs to the law enforcement agency, and here, SFPD
designated the officers assigned to IAD-Admin as authorized to initiate investigations of
misconduct by SFPD officers. Appellants contend the trial court erred as a matter of law
when it disregarded SFPD’s designation. Respondents counter that under Jackson v. City
of Los Angeles (2003) 111 Cal. App. 4th 899 (Jackson), courts favor a more expansive
definition of who is authorized to initiate an investigation, such as the authorization




       8
         We previously deferred ruling on appellants’ request for judicial notice of
legislative history materials for section 3304. Because we find the statute’s language to
be unambiguous, we deny the request for judicial notice as not relevant to a material issue
in this case. (Moraga-Orinda Fire Protection Dist. v. Weir (2004) 115 Cal. App. 4th 477,
482, fn. 4.)


                                              19
provided in General Order 1.06.9 The trial court, too, relied on Jackson to conclude that
Lieutenant DeFilippo was authorized to initiate an investigation into respondents’ text
messaging misconduct.
       Jackson notwithstanding, we find that appellants have the more persuasive
argument. The issue in Jackson was whether the city’s charter, as a matter of home rule
under the California Constitution, established the limitations period rather than state law.
The charter’s limitations provision began to run when the disciplinary issue was
“ ‘brought to the attention of the Chief of Police.’ ” (Jackson, supra, 111 Cal.App.4th at
p. 905.) The court held that because section 3304, subdivision (d), was a matter of
statewide concern, it governed over contrary charter provisions. (Id. at pp. 906–910.)
The court then applied the police department’s Administrative Order No. 7 (identifying
persons of the rank of “sergeant I or detective II or higher” as those authorized to initiate
investigations into misconduct), not because it was broader than the charter provision, but
because it was promulgated under the department’s “power to formulate procedures to
implement the rights and protections in the [POBRA].” (Id. at p. 910.)
       Viewed in the correct light, Jackson actually supports appellants’ contention that
courts should apply an agency’s designation of who is authorized to initiate investigations
for purposes of POBRA. (See Benefield v. Department of Corrections and Rehabilitation
(2009) 171 Cal. App. 4th 469, 476 (Benefield) [looking to correctional department’s
operations manual].) Jackson’s conclusion was based on case law recognizing that the
procedural details for implementing the provisions of POBRA are to be formulated by the
local agency. (See Jackson, supra, 111 Cal.App.4th at p. 910, citing Caloca v. County of
San Diego (1999) 72 Cal. App. 4th 1209, 1223; Browning v. Block (1985) 175 Cal. App. 3d
423, 429 [“Government Code section 3304 does not specify how its provisions are to be
implemented”].) We conclude that law enforcement agencies have latitude to designate

       9
         Respondents further argue that a more expansive definition would align with the
decision of the California State Personnel Board in In re Russell Brizendine (Cal.S.P.B.,
July 8, 2008) Dec. No. 08-02. That decision, however, was premised on the
“[a]bsen[ce of] any specific identification or authorization by the appointing power . . . .”


                                             20
“a person authorized to initiate an investigation” for purposes of section 3304,
subdivision (d), and courts should generally apply the agency’s designation in
determining when the limitations period began to run.
       The trial court erred when it dismissed SFPD’s designation of IAD-Admin as an
“unwritten” practice that should not take “precedence over a statute.” There is no
conflict between the language of section 3304, subdivision (d)(1), which leaves for
agency determination the designation of those persons authorized to initiate
investigations of misconduct, and SFPD’s enactment of procedures to implement
POBRA. Nor is SFPD’s unwritten practice inherently suspect. Under General
Order 2.01, which sets forth the general rules of conduct for SFPD officers, verbal
directives have the same force as written ones, as officers must “promptly obey all lawful
written or verbal directives of superiors.”
       Further, we find the trial court’s concern that law enforcement agencies “can
initiate, make up, create an unwritten practice when they want to skirt around state law”
does not compel a different conclusion. There were no allegations or evidence in this
case that SFPD’s designation of IAD-Admin as the investigative body for purposes of
POBRA was a bogus practice intended to thwart respondents’ rights. The evidence was
undisputed that the separation of the Internal Affairs Division was the department’s
consistent policy through Chief Suhr’s tenure, as well as during the tenure of his
predecessor that began in June 2009, and that it was based on POBRA’s criminal
investigation tolling provision (§ 3304, subd. (d)(2)(A)) to allow IAD-Crim to complete a
criminal investigation before IAD-Admin begins its disciplinary investigation.
Lieutenant Yick of IAD-Admin provided further detailed facts regarding the separation
of the IAD units and the relevant circumstances in which IAD-Admin members are
“walled off” from IAD-Crim.10 The trial court’s concern about hypothetical abuses of



       10
         This practice is not unique to the SFPD. According to amici curiae League of
California Cities and California State Association of Counties, other municipal police
departments in California organize their internal affairs divisions in the same manner,

                                              21
unwritten policies was not grounds for disregarding SFPD’s procedures implementing
POBRA. (See, e.g., Van Winkle, supra, 158 Cal.App.4th at p. 498 [contention that
agencies initiate criminal investigations as shams to conduct disciplinary investigations
without POBRA protections was factual issue unsupported by evidence].)
       Respondents argue that statutes applying statewide standards such as POBRA
cannot be interpreted in ways that turn on local concerns. (See Breslin, supra, 146
Cal.App.4th at p. 1085.) The cases they cite in support, however, are inapposite. The
cited portion of Berkeley Police Assn. v. City of Berkeley (2008) 167 Cal. App. 4th 385,
400–401 involved the interpretation of the statutes governing the confidentiality of peace
officer personnel records, which has no application to the statute at issue here. In Breslin,
Division Four of this court held that the interpretation of the word “multijurisdictional” in
section 3304, subdivision (d)(3), could not be based on the manner in which a local city
charter organized its police. (Breslin, supra, at p. 1085.) However, unlike the statutory
language at issue here, the definition of “multijurisdictional” in section 3304,
subdivision (d)(3), is not a procedural matter that the Legislature has left to law
enforcement agencies to formulate.
       c. General Order 1.06 did not authorize Lieutenant DeFilippo to initiate an
          investigation into respondents’ text messaging misconduct.

       Next, we consider respondents’ contention that General Order 1.06, properly
construed, provided authority to officers outside of IAD-Admin, including Lieutenant
DeFilippo, to initiate investigations of misconduct. The meaning of this general order
presents a question of law for our determination on appeal. (Bettencourt v. City and
County of San Francisco (2007) 146 Cal. App. 4th 1090, 1102.)
       General Order 1.06 sets forth the duties and responsibilities of superior and
commanding officers. It requires a “superior officer” (defined in the record as “any
officer with a rank above police officer”) to “[p]romptly report in writing any misconduct


separating a criminal section that handles criminal misconduct from an administrative
section that deals solely with officer discipline.


                                             22
by subordinates and forward the report to their superiors.” Section I(A)(4)(a) provides
that any superior officer who becomes aware of possible misconduct by any member of
his/her unit must notify the “senior-ranking officer” on duty at the unit, and this senior-
ranking officer shall “[r]emain personally responsible for the conduct of the matter until
relieved of responsibility” and “[c]onduct an administrative investigation in addition to
any investigation that may be made by the [Risk Management Office] or the Office of
Citizen Complaints. (See DGO 2.08, Peace Officers’ Rights)[.]”11 “When a superior
officer becomes aware of possible misconduct by any member assigned to another unit,
he/she shall . . . [¶] [i]mmediately notify the senior-ranking officer on duty at the
member’s unit. If the unit is closed, the commanding officer of the unit shall be notified
at any time day or night. [¶] The senior-ranking officer or commanding officer (as
appropriate) shall be responsible for performing the steps outlined in Section a. above.”
(Italics added.)
       Appellants argue the term “administrative investigation” as used in General
Order 1.06 does not refer to a disciplinary investigation subject to POBRA. We disagree.
The procedures prescribed in General Order 1.06 require an affected senior-ranking
officer to prepare an “initial investigative report” addressed to his or her commanding
officer that contains such information as a summary of statements from witnesses,
preliminary findings, and recommendations. Given the fact- and evidence-gathering
nature of this examination, it is reasonably construed as an inquiry that “ ‘could lead to
punitive action’ ” and is therefore an “investigation” for purposes of POBRA. (Ochoa v.
County of Kern (2018) 22 Cal.App.5th 235, 247–248 (Ochoa).) Furthermore, by
requiring such investigations “in addition to” those performed by Risk Management and
then citing to General Order 2.08 (setting forth “Peace Officers’ Rights”), General
Order 1.06 is reasonably read as authorizing an independent investigation comparable to

       11
          General Order 1.06 uses the phrase “Management Control Division” to describe
the division of SFPD responsible for conducting internal investigations of misconduct
allegations, but that phrase was replaced with “Risk Management Office,” which
encompasses IAD-Crim and IAD-Admin.


                                              23
that performed by the office encompassing IAD-Admin and subject to the procedures of
POBRA. Thus, we conclude that in addition to officers assigned to IAD-Admin, senior-
ranking SFPD officers are authorized to initiate administrative investigations when the
misconduct pertains to members of their units.
        Nevertheless, our conclusion that General Order 1.06 affords certain senior-
ranking SFPD officers authority to initiate administrative investigations requires a factual
showing that DeFilippo was such a senior-ranking officer in order for respondents to
prevail on this issue. We find no evidentiary support for the conclusion that Lieutenant
DeFilippo was the senior-ranking officer of the units to which respondents were assigned
for purposes of General Order 1.06. While the term “unit” is not specifically defined in
General Order 1.06 or elsewhere in the record, there are repeated references in the briefs
and the record to IAD-Crim as an independent unit separate from even IAD-Admin.
Most tellingly, respondents have never contended that they were, at any time, members of
Lieutenant DeFilippo’s unit, and we have found no basis in the record to conclude they
were.
        Respondents contend that “the IAD-Crim lieutenants possessed the authority to
initiate an investigation by consulting with the Federal Authorities and then reporting the
text messages pursuant to General Order 1.06, but failed to exercise that authority.” We
do not believe the ability to report misconduct is synonymous with the authority to
initiate an investigation of it for purposes of triggering the limitations period of section
3304, subdivision (d)(1). This conclusion is logically drawn from Benefield, supra, 171
Cal. App. 4th 469. There, the Department of Corrections and Rehabilitation’s operations
manual stated that “ ‘serious’ misconduct . . . ‘shall be reported to the Regional OIA
[office of internal affairs], Investigative Lieutenant, Chief Deputy Warden, Warden,
Deputy RPA [regional prison administrator], RPA, or Hiring Authority’ ” and further
provided that “ ‘the Hiring Authority shall request an investigation by the OIA.’ ” (Id. at
p. 476.) The court held that even if it could be inferred that a lieutenant (Clarence
Vanhoose) was aware of the misconduct on the date it occurred, this did not mean the
limitations began to run on the date of the incident since there was no evidence that


                                              24
Vanhoose held the position of “Hiring Authority” or any other position that gave him the
authority to initiate an investigation of the alleged incident. (Id. at p. 477.) The Benefield
court did not interpret the statute of limitations to begin running upon the inferred
discovery by Vanhoose, even though he was presumably capable of reporting the
misconduct to the Hiring Authority.
       Respondents also rely on the recent decision of the Fifth Appellate District in
Ochoa for the position that a police officer who is required by written rule to report
allegations of misconduct but does not have the authority to initiate an internal affairs
investigation is nonetheless “a person authorized to initiate an investigation” under
section 3304, subdivision (d). Ochoa is distinguishable because it involved broader
departmental procedures as well as specific factfinding and disciplinary authority that
Lieutenant DeFilippo was not shown to possess. In Ochoa, the court held that the statute
of limitations began to run when a sergeant (Bittle) received a deputy sheriff’s interoffice
memorandum documenting a citizen’s complaint against another deputy and “ ‘started an
investigation’ ‘to determine what the nature of the complaint was.’ ” (Ochoa, supra, 22
Cal.App.5th at pp. 239, 248.) Although Bittle was not authorized to initiate an internal
affairs investigation, he was empowered to “ ‘conduct factfinding’ in connection with
purported policies and procedures violations to ‘determine[] if the allegation[s] [are]
criminal or administrative in nature’; and . . . impose certain forms of discipline (e.g.,
documented oral counseling, written reprimands) when the violations are neither
‘serious’ nor ‘criminal’ and do not necessitate an internal affairs investigation.” (Id. at
p. 246.) The applicable policies and procedures provided that “ ‘[a] supervising
employee who becomes aware of misconduct on the part of any member will [¶] . . .
[p]repare a confidential memo’ ” and forward the memo and supporting documentation to
his or her commander. (Id. at p. 242, fn. 6, italics added.)
       Here, the evidence fails to establish Lieutenant DeFilippo’s authority to perform
initial factfinding of allegations against “any member” of SFPD to determine if the
allegations were criminal or administrative, or to impose discipline on “any member” of
SFPD. Rather, as we conclude, General Order 1.06 provided that where alleged


                                              25
misconduct pertained to members of units other than Lieutenant DeFilippo’s, he was
required to “notify” the senior-ranking officers of those members’ units and “report” the
misconduct to his superiors, leaving the investigation of the misconduct (e.g., factfinding,
gathering witness statements) to the affected senior-ranking officer or commanding
officer.12
       For these reasons, we find that Lieutenant DeFilippo and Sergeant Minner were
not authorized to initiate an investigation into respondents’ text messaging misconduct in
December 2012. The same is true for Lieutenant Jean when she joined IAD-Crim in June
2013. The trial court’s contrary conclusions were erroneous as a matter of law or not
supported by substantial evidence.
       d. The federal authorities’ confidentiality restriction prevented disclosure of the
          text messaging misconduct.

       In all events, even if we accepted respondents’ contention that Lieutenant
DeFilippo possessed the authority to initiate a POBRA investigation by reporting the text
messaging misconduct pursuant to General Order 1.06, we conclude that this authority
was revoked when SFPD agreed to the confidentiality restrictions imposed by the USAO.
       As set forth above, at the outset of the joint criminal investigation, SFPD’s
command staff agreed to the USAO’s requirement that IAD-Crim officers assisting in the
corruption investigation would maintain confidentiality throughout the investigation.
Lieutenant DeFilippo was chosen as the designated “firewall” beyond whom no
information about the case would be disclosed. Notably, this arrangement was made well
before the text messages were discovered, and the discovery of the text messages did not

       12
          As for Lieutenant DeFilippo’s duty to report, General Order 2.01 prohibited him
from divulging any information or engaging in any conduct that may compromise an
investigation or prosecution, and from divulging any information made confidential by
law or by department policies and procedures. The USAO’s confidentiality directive was
a department policy, as SFPD’s command staff ordered Lieutenant DeFilippo and other
IAD-Crim officers assisting in the corruption investigation to obey the USAO’s
instructions expressly prohibiting them from disclosing any information or evidence from
the corruption investigation to others in SFPD, including IAD-Admin and command
staff.


                                            26
alter the restriction on information-sharing. The text messages belonged to the federal
corruption investigation and remained subject to a federal protective order in the
Furminger case.
       Respondents argue that there was no absolute prohibition on disclosures by the
SFPD under the language of the agreement. Highlighting the word “expected” from
AUSA Caputo’s declaration, respondents suggest the confidentiality restriction was
something less rigorous than an order. When the evidence is viewed in its proper
context, we have no trouble concluding the trial court’s finding lacks substantial support
in the record. First, we note that in his declaration, AUSA Caputo described the
“restrictions” and “confidentiality obligations” that the USAO placed on the sharing of
any materials from the ongoing criminal investigation, as well as the fact that “no
violation of these confidentiality obligations would be tolerated.” Moreover, Lieutenant
DeFilippo testified that AUSA Caputo “actually threatened to charge me if I released any
information, so I didn’t.” SFPD command staff ordered Lieutenant DeFilippo and the
other IAD-Crim investigators to keep all evidence and details about the investigation
completely confidential, and Lieutenants DeFilippo and Jean and Sergeant Minner all
testified that they were not permitted to disclose information about the corruption
investigation. Respondents’ reliance on a snippet of testimony taken out of context does
not constitute substantial evidence that the confidentiality restriction was less than a
prohibition on disclosure.
       Respondents also cite two instances during the corruption investigation in which
Lieutenant DeFilippo purportedly “exercised his authority to initiate misconduct
investigations as a result of information obtained” and “sought and received approval
from the USAO to report developments in the criminal investigation so that they could be
investigated by SFPD administratively.” We have reviewed the cited portions of the
record and find that neither of these instances involved Lieutenant DeFilippo’s exercise
of authority nor his initiation of administrative investigations. In one instance, it was
AUSA Caputo who called a meeting with the deputy chief and a captain to discuss a
perjured police report. In the other cited instance, Lieutenant DeFilippo received


                                             27
permission from AUSA Caputo to recommend to Chief Suhr that two officers (not any of
respondents) be removed from public contact. Significantly, AUSA Caputo did not
permit Lieutenant DeFilippo to disclose the circumstances justifying the officers’
removal, and there was no evidence of an administrative investigation of these officers at
this time.
       Even viewing this evidence in a light most favorable to respondents, we find at
best the reasonable inference drawn from this evidence is that the USAO might have
permitted Lieutenant DeFilippo to recommend to Chief Suhr that respondents be
removed from public contact. We find it significant that Lieutenant DeFilippo had to ask
for such permission, which underscores his lack of authority to act on the information on
his own. Furthermore, it is pure speculation, on this record, that the USAO would have
also permitted a full administrative investigation into respondents’ text messages while
the corruption case was pending in that institution of an administrative investigation may
have alerted Furminger and his codefendants that their communications were being
monitored, potentially compromising the corruption investigation. A reasonable
inference from the evidence may not be based on such speculation or conjecture. (See
People v. Sanford (2017) 11 Cal.App.5th 84, 91–92 (Sanford); Kuhn, supra, 22
Cal.App.4th at p. 1633.)
       We also reject the trial court’s conclusion that an investigation was no longer
prohibited for confidentiality purposes after the indictments, because, according to the
trial court, the need for secrecy had “vanished” and “the cat was out of the bag” once
Furminger and his coconspirators were aware that they were under investigation. These
points do not negate the fact that the USAO’s confidentiality restriction remained in
effect after the indictments. According to AUSA Villazor, he instructed IAD-Crim
investigators at the outset of his involvement in the case (just before the indictments) to
maintain the confidentiality of the text messages “until the return of a verdict[.]” The text
messages belonged to the federal investigation and were subject to a federal protective
order that restricted their disclosure and use. Having agreed to the confidentiality



                                             28
restriction in advance of the joint investigation led by the USAO, it was not for SFPD to
decide when the restriction no longer applied.13
       The trial court posited that Lieutenant DeFilippo could have sought relief from the
confidentiality obligations in court. Again, however, this merely underscores Lieutenant
DeFilippo’s lack of authority to act on his own. Furthermore, we can only speculate as to
whether Lieutenant DeFilippo would have prevailed in such litigation while the
corruption case was pending, and speculation does not support a reasonable inference that
he was authorized to initiate an investigation at that time. (See Sanford, supra, 11
Cal.App.5th at pp. 91–92; Kuhn, supra, 22 Cal.App.4th at p. 1633.)
       Respondents argue it would eviscerate the benefits of section 3304,
subdivision (d)(1), to allow “the unfettered use of verbal directives to just make up the
rules as they go along, and de-authorize people whenever it suits their fancy so that the
employer can remain technically ignorant of misconduct until whenever they decide it is
convenient to take action . . . .” On the record actually before us, however, there was no
such abuse. SFPD’s adherence to the confidentiality obligations was not an arbitrary or
abusive act in violation of respondents’ POBRA rights. (See Pasadena Police Officers
Assn., supra, 51 Cal.3d at p. 577.)




       13
         We pause to address a November 2014 email in the record in which AUSA
Villazor appeared to disclose text message excerpts between Furminger and a prosecution
witness to members of IAD-Admin and alluded to further disclosures regarding the
offensive text messages. Because this email was sent several weeks before the
Furminger verdict, the trial court could have reasonably viewed it as inconsistent with
appellants’ claim that confidentiality of the text messages was strictly maintained.
Nevertheless, AUSA Villazor’s exercise of discretion to release some of the text
messages during the Furminger trial does not reasonably lead to the conclusion that IAD-
Admin was able to conduct a full disciplinary investigation of the text messaging
misconduct at an earlier date. It is otherwise apparent from the record that despite
requests from IAD-Admin, the FBI and USAO did not share the criminal discovery
materials (including Furminger’s text messages) with IAD-Admin at any time prior to
November 2014. Therefore, even assuming the statute of limitations began to accrue in
November 2014, the April 2015 disciplinary proceedings were still timely.


                                             29
       Thus, we conclude the trial court erred in finding that the statute of limitations
accrued in December 2012, when IAD-Crim, as part of the investigation headed by
USAO, became privy to the text messages. To the contrary, the record here reveals the
statute did not begin to accrue until late 2014, upon IAD-Admin’s receipt of the records
turned over by the USAO and IAD-Crim. After OCC notified SFPD of their discovery of
some of the offensive text messages in January 2015, the IAD-Admin investigators began
focusing their inquiry on respondents’ text messages and conducted interviews. All
notices of disciplinary proceedings were served by April 22, 2015, less than five months
after the text messages were released to IAD-Admin. Thus, the investigation was
completed and respondents were timely notified of the proposed discipline within a year
of SFPD’s discovery by persons authorized to initiate the administrative investigations of
respondents’ text messaging misconduct.
       We have thus far discussed why the statute of limitations did not begin to accrue
until late 2014, which by itself supports reversal of the trial court’s ruling below. In the
ensuing discussion, we will also address the tolling provision of section 3304,
subdivision (d)(2)(A).
       e. The limitations period was tolled while the text messaging misconduct was
          the subject of a pending criminal investigation and prosecution.

       Section 3304, subdivision (d)(2)(A), provides, “If the act, omission, or other
allegation of misconduct is also the subject of a criminal investigation or criminal
prosecution, the time during which the criminal investigation or criminal prosecution is
pending shall toll the one-year time period.” Where the statutory criterion is met, tolling
under section 3304, subdivision (d)(2)(A), is mandatory. (Breslin, supra, 146
Cal.App.4th at p. 1078.) “The tolling provision recognizes that investigation of a case for
possible criminal prosecution, in which guilt must be established by proof beyond a
reasonable doubt, normally would be more time-consuming than an ordinary
investigation into noncriminal misconduct. The criminal investigation should not have to
bear the pressure of being rushed to completion because of the one-year deadline for



                                             30
disciplinary investigations . . . .” (Lucio v. City of Los Angeles (2008) 169 Cal. App. 4th
793, 800 (Lucio).)
       Citing Parra, supra, 144 Cal. App. 4th 977, the trial court held that tolling under
section 3304, subdivision (d)(2)(A), did not apply because respondents, their conduct,
and their text messages were not the subject of a criminal investigation and prosecution.
At the hearing, the court remarked that “in the Parra case, tolling was okay because the
criminal investigation involved the exact self [sic] same facts at issue in the conduct case.
[¶] . . . [¶] That 3304(d)2(A) [sic], it only applies if there’s a criminal investigation or
prosecution where they’re the same facts.”
       In Parra, three off-duty officers were accused of assaulting citizens, and seven
other officers were accused of conspiring to obstruct justice in their handling of the
incident. The district attorney indicted all 10 officers, but the conspiracy indictments
against the seven officers were eventually dismissed by the trial court. (Parra, supra,
144 Cal.App.4th at p. 981.) Thereafter, noncriminal disciplinary charges (e.g., “discredit
for making improper comments during a pending investigation,” “neglect of duty for
failing to conduct a prompt and proper investigation”) were brought against the seven
officers. (Id. at p. 987.) Our colleagues in Division Two held that the limitations period
for bringing disciplinary charges against the seven officers was tolled until the day the
indictments were dismissed because “the criminal investigation encompassed the
misconduct of all officers who were involved in connection with the incident . . . .” (Id.
at p. 994.) “ ‘[T]he criminal investigation included all of the conduct, indeed the very
allegations at issue in these administrative proceedings.’ ” (Ibid.)
       In our view, Parra involved a straightforward application of the tolling provision.
However, its holding does not support the rule that respondents argue here and which the
trial court adopted—that the conduct involved in the criminal and administrative
investigations must be the same. To the contrary, Parra’s ultimate holding that tolling
applies where the criminal investigation “include[s]” or “encompasse[s]” the conduct in
the administrative proceedings suggests a broader interpretation that would support
tolling in the instant case. (Parra, supra, 144 Cal.App.4th at p. 987.) Parra also


                                               31
demonstrates that tolling is available even if the conduct at issue in the administrative
proceedings is a noncriminal violation of departmental rules, which also applies to the
instant matter.
       Other cases have applied the tolling provision of section 3304,
subdivision (d)(2)(A), in circumstances like those we confront here. In Richardson, an
SFPD officer was accused of conducting unauthorized searches on the department’s
CLETS computer system.14 SFPD’s management control division (MCD) forwarded the
matter to the special investigations division (SID). Several weeks later, the SID advised
the MCD that the officer “ ‘is under investigation by Antioch Police Department for
allegations of theft by check fraud and it was believed that the unauthorized computer
usage was linked. After conferring with Antioch PD, it is apparent that the two cases are
not linked and are separate incidents.’ ” (Richardson, supra, 214 Cal.App.4th at p. 675.)
Thus, the SID concluded it would not conduct a criminal investigation into the CLETS
misuse. The Antioch Police Department’s check fraud investigation was eventually
turned over to another police department, and the district attorney ultimately declined to
prosecute. (Id. at pp. 676–677.) SFPD brought disciplinary charges against the officer
for the CLETS misuse over a year after receiving the CLETS-related complaint, and
brought additional disciplinary charges related to the check fraud incident nearly two
years after learning of the check fraud investigation by Antioch police. The Richardson
court held that the limitations period for bringing disciplinary actions was tolled during
the SID’s investigation, noting that the officer’s CLETS searches were investigated for
“any possible connection to the check fraud . . . .” (Id. at p. 694.) The court also held the
limitations period was tolled during the police departments’ investigations of the check
fraud incident until the district attorney declined to prosecute. (Id. at pp. 695–698.)



       14
         “CLETS—the California Law Enforcement Telecommunications System—is a
confidential law enforcement database that allows police officers to access an
individual’s criminal history, as well as driver’s license and vehicle registration
information.” (Richardson, supra, at p. 674, fn. 1.)


                                             32
       In Lucio, a police officer (Lucio) began an intimate relationship with a woman
(Jenna K.) he met while on duty. Jenna K. later reported to internal affairs that Lucio had
threatened her, and she was interviewed by an internal affairs criminal investigator.
Several months later, however, it was determined that there was no prima facie case to be
presented to criminal prosecutors. (Lucio, supra, 169 Cal.App.4th at p. 796.) More than
a year after Jenna K.’s first report to internal affairs, Lucio was served with an
administrative complaint for, among other counts, inappropriately converting an official
on-duty contact into a social relationship and conducting personal business while on duty.
The Lucio court held that even though these counts did not allege criminal wrongdoing,
tolling applied15 because the investigating officer learned of the noncriminal misconduct
“in his interview with Jenna K., conducted as part of the criminal complaint investigation,
about the circumstances surrounding Lucio’s conversion of an on-duty contact with
Jenna K. into a social relationship (count one), [and] how the relationship developed and
then deteriorated to the point where, according to Jenna K., Lucio threatened her life.”
(Id. at p. 801.)
       Based on our reading of the statute and relevant case law, we conclude that
respondents’ text messaging misconduct was a “subject” of the criminal investigation and
prosecution within the meaning of section 3304, subdivision (d)(2)(A). Notably, this was
a criminal conspiracy case in which the investigators sought to ascertain the full scope of
the conspiracy by identifying persons of interest, gathering information on them, and
winnowing the list down as each individual’s involvement became clear. The text
messages were a key investigative tool to aid in this effort because the investigators knew
that Furminger, the central figure in the corruption scheme, conducted criminal activity
via text messaging. Respondents’ text messages were obtained through search warrants

       15
          Although Lucio involved interpretation of a city charter tolling provision, the
provision was almost identically worded to section 3304, subdivision (d)(2)(A), and the
Lucio court relied on decisions interpreting section 3304, subdivision (d), as consistent
with its interpretation of the charter provision. (Lucio, supra, 169 Cal.App.4th at pp. 800,
802.)



                                             33
of Furminger’s cellphone, and corruption investigators examined the text messages
obtained by the search warrants for evidence of Furminger’s relationships, associates and
accomplices.
       Even though respondents’ text messages did not contain evidence of criminal
activity, the content of these messages—particularly the offensive language that
ultimately led to disciplinary charges—was noted as showing a comfort level with
Furminger that went beyond merely a professional relationship and made them persons of
interest to the corruption investigators. It was entirely reasonable, particularly in the
midst of an investigation to uncover a broad conspiracy among police officers, for the
corruption investigators to view this conduct with suspicion, and suggestive of the
possibility that respondents were willing to engage in criminal conduct with Furminger.
That respondents were not “subjects” of the corruption investigation as that term is
understood in the law enforcement context (e.g., more than a witness and within the
scope of the grand jury investigation, but not a “target”) does not compel a different
conclusion. The tolling provision of section 3304, subdivision (d)(2)(A), focuses on
conduct, not individuals, and the cases discussed above make clear that the conduct need
not rise to the level of criminality in order for tolling to apply. As in Richardson,
respondents’ text messages were examined for “possible connection” between
respondents and those involved in the criminal conspiracy, and as in Lucio, respondents’
text messaging misconduct emerged during an investigation of other alleged criminal
conduct. At the very least, the record demonstrates a clear connection between
respondents’ text messaging conduct and the aims of the corruption investigation.
       Our conclusion that the tolling provision applies also comports with a time-
honored maxim of statutory interpretation: In interpreting statutory language, “we may
reasonably infer that the legislators intended an interpretation producing practical and
workable results rather than one resulting in mischief or absurdity.” (City of Santa
Monica v. Gonzalez (2008) 43 Cal. 4th 905, 919.) It would result in mischief to interpret
section 3304, subdivision (d)(2)(A), as requiring SFPD to initiate a disciplinary



                                              34
investigation that would have revealed the existence of respondents’ text messages and
risked compromising the corruption investigation.
       Respondents contend that even if the tolling provision was applicable, “tolling
ended on the date that the criminal investigation ended as to all officers who were not the
subject of the criminal prosecution, which was the indictment date of February 25, 2014.”
We disagree, as there was no evidence of a formal end to the corruption investigation.
(See, e.g., Richardson, supra, 214 Cal.App.4th at p. 698 [district attorney advised police
department it was declining to prosecute]; Lucio, supra, 169 Cal.App.4th at p. 796
[internal affairs criminal section determined there was no prima facie criminal case to
present to prosecutors]; Breslin, supra, 146 Cal.App.4th at p. 1070 [district attorney
announced completion of criminal investigation]; Parra, supra, 144 Cal.App.4th at
p. 990 [indictments for criminal conspiracy dismissed].) To the contrary, appellants
submitted evidence that the investigation was active and continued to evolve, and the
investigators continued to investigate leads, interview potential witnesses and gather
evidence for the case through the Furminger trial. The fluidity of the investigation is
demonstrated by the fact that Vargas accepted a plea bargain and began providing
investigators with new evidence in the postindictment period.
       Respondents point out that no investigative steps were taken related to the text
messages exchanged between respondents and Furminger, and most of the respondents
were never interviewed by the corruption investigators. However, as discussed above, it
is sufficient for purposes of section 3304, subdivision (d)(2)(A), that the text messages
were examined by corruption investigators for a possible connection to the corruption
scheme. Parsing the degree of activity performed by the investigators as the investigation
transpired is not germane to this analysis.
       This was the conclusion of our colleagues in Division Two in Richardson, which
held there is no requirement that a criminal investigation be shown to be “actual and
active” in order to be “pending” for purposes of section 3304, subdivision (d)(2)(A).
(Richardson, supra, 214 Cal.App.4th at pp. 697–698.) The court reasoned that not only
is such a requirement nowhere to be found in the statute, but it would also be


                                              35
“unworkable” because it “ ‘would require a police department’s disciplinary
investigators, and later the courts, to monitor and oversee each step of a separate criminal
unit’s investigation to determine whether the investigation is sufficiently “active” to
invoke section 3304(d)(2).’ ” (Ibid.) The court held it was particularly unworkable in
that case because the criminal investigation was conducted in another county. (Id. at
p. 698.) The court also held that an “active and actual” requirement was an uncertain
standard because it left unanswered how much an investigator must do, and how
frequently, to maintain an “active” investigation that triggers tolling. (Ibid.)
       Likewise, the corruption investigation in this case was led by an outside law
enforcement agency that made the decisions on who to bring charges against, and this
federal agency, who owned and controlled the evidence collected in the corruption
investigation (including the text messages), maintained the confidentiality restriction
even after the indictments issued. We, like the Richardson court, question where a line
could workably be drawn to conclude that an investigation of particular persons of
interest was no longer pending due to investigative inactivity. Practically speaking, the
ebb and flow of activity in a criminal case, particularly an investigation involving a broad
conspiracy, precludes a definitive standard. Even in Richardson, which involved a fraud
investigation of a single officer, the case activity fluctuated. At one point, the
investigating detective indicated in a September 2007 report to the district attorney that
the case was “ ‘Closed’ ” but was reopened several weeks later in November, and then in
a December 2007 supplemental report, the case was identified as “ ‘Closed’ ” once again.
(See Richardson, supra, 214 Cal.App.4th at pp. 676–677.) Yet, the Richardson court
found that the investigation was still pending for tolling purposes until the district
attorney formally advised the police department in December 2008 that it was declining
to prosecute. (Id. at p. 690.) We apply Richardson to conclude that tolling in this case
continued after the indictments and until the Furminger verdict because the investigation
was still pending for purposes of section 3304, subdivision (d)(2)(A).
       Finally, we also find it significant to our analysis that throughout the investigation
and prosecution of Furminger and his codefendants, the text messages remained subject


                                              36
to a federal protective order. Given that the disclosure and use of the text messages was
governed and restricted by this order issued in the Furminger case, the text messaging
misconduct is reasonably viewed as a “subject” of that case within the meaning of section
3304, subdivision (d)(2)(A).
       In all, the POBRA statute of limitations was suspended for approximately two
years. The IAD-Crim officers discovered the offensive text messages in or around
December 2012 when the criminal investigation was already underway. Tolling
immediately began in December 2012 because, as discussed above, the text messaging
misconduct was a “subject” of that investigation. As mentioned, the investigation did not
formally end, and it continued until the Furminger trial, which came to end on
December 5, 2014, at which time, tolling also ended. Respondents were notified of the
disciplinary charges by April 2015, well within one year of the Furminger verdict.
       For all of these reasons, we find that the tolling provision of section 3304,
subdivision (d)(2)(A), provides an alternative basis for concluding the disciplinary
charges against respondents were timely. The trial court’s contrary conclusion was based
on an erroneous application of Parra and section 3304, subdivision (d)(2)(A), and must
be reversed.
       We believe our conclusion here comports with the balance that POBRA seeks to
strike between the public’s interest in maintaining the integrity and efficiency of the
police force with the individual officer’s interest in receiving fair treatment. (See
Richardson, supra, 214 Cal.App.4th at pp. 691–692.) There is no doubt that the public’s
interest in the integrity of SFPD was undermined by the offensive text messages. The
attitudes reflected in these messages displayed unacceptable prejudice against members
of the communities SFPD is sworn to protect. There is also no question that respondents
were entitled to fair treatment and a speedy disciplinary process, subject, however, to the
statutory criteria and exceptions set forth in POBRA. The exceptions, in particular,
underscore the Legislature’s recognition that, in light of the realities and importance of
investigating officer misconduct, investigations may take longer than one year to
complete. The instant matter involved such a situation, and the evidence did not show


                                             37
unfair, dilatory, or arbitrary actions on the part of SFPD. Rather, SFPD cooperated with
federal authorities by adhering to the USAO’s confidentiality restriction and a federal
protective order during the pendency of a wide-ranging criminal investigation aimed at
uncovering the full scope of a conspiracy within the department’s ranks. For disciplinary
proceedings to wait until the completion of this investigation was fully in keeping with
the system that the Legislature created in POBRA.
                                     DISPOSITION
       The order granting the petition for writ of mandate and complaint for
extraordinary relief is reversed, and the case is remanded for further proceedings
consistent with this opinion.     The parties shall bear their own costs on appeal.




                                            38
                                                        _________________________
                                                        Jenkins, J.


We concur:


_________________________
McGuiness, Acting P.J.*


_________________________
Pollak, J.




A145863 & A147385/Daugherty v. City & County of S.F.



        *
        Retired Presiding Justice of the Court of Appeal, First Appellate District,
Division Three, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                                                   39
Filed 6/22/18

                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                      DIVISION THREE


RAIN O. DAUGHERTY et al.,
                                                  A145863, A147385
        Plaintiffs and Respondents,
                                                  (City & County of San Francisco
v.                                                Super. Ct. No. CPF-15-514302)
CITY AND COUNTY OF SAN                            ORDER CERTIFYING OPINION
FRANCISCO et al.,                                 FOR PUBLICATION;
        Defendants and Appellants.                NO CHANGE IN JUDGMENT



THE COURT:
        The opinion in the above-entitled matter filed on May 30, 2018, was not certified
for publication in the Official Reports. For good cause it now appears that the opinion
should be published in the Official Reports, and it is so ordered.




Date: June 22, 2018                                      Pollak, J          , Acting P.J.




                                             40
A145863, A147385/Daugherty v. City & County of S.F.

Trial Court: Superior Court of San Francisco City & County

Trial Judge: Ernest H. Goldsmith, J.

Counsel:     Dennis J. Herrera, City Attorney, Katharine Hobin Porter, Chief Labor
                   Attorney, Kenneth M. Walczak, Deputy City Attorney, for
                   Appellants.

             Jones & Mayer, Martin J. Mayer, James R. Touchstone and Paul R. Coble
                   for California State Sheriffs’ Association and California Police
                   Chiefs Association, as Amici Curiae on behalf of Appellants.

             Richard Doyle, City Attorney (San José), Nora Frimann, Assistant City
                   Attorney and Kathryn J. Zoglin, Senior Deputy City Attorney, for
                   League of California Cities and California State Association of
                   Counties, as Amici Curiae on behalf of Appellants.

             Berry Wilkinson Law Group and Alison Berry Wilkinson; Moskovitz
                   Appellate Team and Myron Moskovitz for Respondent Rain O.
                   Daugherty.

             Law Offices of Anthony J. Brass and Anthony J. Brass for Respondent IAD
                  2015-0036.

             Rains Lucia Stern, Rains Lucia Stern St. Phalle & Silver, Michael L. Rains
                   for Respondent IAD 2015-0076.

             Law Offices of Christopher Shea and Christopher Shea for Respondents
                  IAD 2015-0078, IAD 2015-0079, and IAD 2015-0082.

             Murphy, Pearson, Bradley & Feeney, James A. Lassart for Respondent IAD
                  2015-0083.

             Rains Lucia Stern, Rains Lucia Stern St. Phalle & Silver, Julia Fox for
                   Respondent IAD 2015-0084.

             Burrell Law Office and Scott C. Burrell for Respondent IAD 2015-0087.




                                           41